Citation Nr: 1206114	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09 00 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30 (to include conversion of Chapter 34 benefits), Title 38, United States Code (Montgomery GI Bill - Active Duty (MGIB-AD))


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1974 to January 1981, and from March 1984 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 determination letter of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran had active military service from September 23, 1974 through January 23, 1981, and from March 5, 1984 through July 31, 1999. 

2.  The Veteran did not have active duty from January 24, 1981 through March 4, 1984.   

3.  The Veteran's eligibility ending date for educational assistance benefits ended in June 2006.

4.  The Veteran is not entitled to an extension of his 10 year eligibility ending date for educational assistance benefits.  


CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code, to include conversion of Chapter 34 benefits, have not been met. 38 U.S.C.A. §§ 3011, 3012 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.7042, 21.7044, and 21.7050 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  As such, no further action is required pursuant to the VCAA. 

Analysis

The Board has considered the Veteran's eligibility under Chapter 30 and Chapter 34 of Title 38, United States Code (Montgomery GI Bill (MGIB)).

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty. See 38 U.S.C.A. § 3011(a)(1)(A)(i), 38 C.F.R. § 21.7042(a)(1)-(2).  The evidence of record reflects that the Veteran entered active service in September 1974; thus, he does not meet the requirement of having first become a member after June 30, 1985.

The evidence shows that the Veteran was originally eligible for educational assistance benefits under Chapter 34 based on his initial period of active duty beginning in September 1974.  Educational assistance under Chapter 34 was terminated for all eligible Veterans effective December 31, 1989. See 38 U.S.C.A. § 3462(e) (West 2002 & Supp. 2011). 

If on December 31, 1989, an individual has remaining Chapter 34 educational benefits and meets certain additional criteria, he may be eligible to convert those benefits in order to receive educational assistance under Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B).  (The Veteran would not eligible for Chapter 30 benefits without conversion because he first entered active duty before June 30, 1985.)

38 C.F.R. § 21.7044 allows for conversion of benefits if the Veteran meets various requirements, to include that he must have been on active duty at any time during the period beginning on October 19, 1984, and ending on July 1, 1985, and continued on active duty without a break in service.  The evidence reflects that the Veteran was on active duty from March 1984 to July 1999.  Thus, he meets the time requirements.  The Board need not discuss whether the Veteran meets the remaining requirements of 38 C.F.R. § 21.7044 because the Board finds that the Veteran's ending date for eligibility was in June 2006; thus, as a matter of law he is not eligible for benefits.

Generally, there is a ten year time limitation for educational benefits eligibility under 38 C.F.R. § 21.7050; however, pursuant to 38 C.F.R. § 21.7050(b), the Veteran shall have his ten-year period of eligibility reduced by the number of days he was not on active duty during the period beginning on January 1, 1977 and ending on June 30, 1985.  

The claims file includes five DD 214s for the Veteran.  They reflect that his last day of active duty was on July 31, 1999.  They do not show active duty from January 24, 1981 through March 4, 1984.  Moreover, a calculation of the Veteran's approximate 21 years of service, indicates that he did not serve during that time.  Thus, the Veteran's three year, one month, and 10 days of non-active duty during the applicable timeframe noted above must be deducted from his ten year period of eligibility.  If the Veteran had continuous active service from January 1, 1977 through June 30, 1985, his 10 year time period of eligibility for education benefits would end on August 1, 2009.  However, since the evidence reflects that the Veteran did not have active service from January 24, 1981 through March 4, 1984, those approximate 37 months must be subtracted from the August 1, 2009 ending date, leaving an eligibility ending day in June 2006.  Thus, he is not eligible for benefits.

The Veteran is not entitled to an extension of the 10 year time period because the evidence does not reflect that he reentered active duty for 90 continuous days, or that he was prevented from training during that period of non-active service because of a disability, or because he was held by a foreign government or power. 

The Board acknowledges the Veteran's statements in his VA Form 9, in which he states that it was his understanding that he had benefits until 2009.  While the Board may be sympathetic to the Veteran's situation, the Board is bound by the applicable law and regulations when determining a claim for VA benefits.  In the present case, the law itself, and not the Veteran's interpretation, is binding.  

Based on the foregoing, the Board finds that the Veteran is not eligible for educational assistance benefits under Chapter 30 or Chapter 34.  Accordingly, as the disposition of his claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

ORDER

Entitlement to educational assistance benefits under Chapter 30 (to include conversion of Chapter 34 benefits), Title 38, United States Code (Montgomery GI Bill (MGIB)), is denied. 



____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


